KELLEY, Judge,
dissenting.
I respectfully dissent. I believe the majority misapplies Plowman v. Department of Transportation, Bureau of Driver Licensing, 535 Pa. 314, 635 A.2d 124 (1993). Whole Plowman sustained the constitutionality of the automatic suspension of the driver’s license upon the conviction of section 13(a)(31) of The Controlled Substance, Drug, Device and Cosmetic Act, Plowman did not rule upon the insufficiency of a plea which automatically triggered the civil suspension when the plea was made in ignorance of the consequences thereof.
I believe that the federal constitutional guaranties require that for every plea to be valid, it must be voluntarily and intelligently made. Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). This was further developed in Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970), which indicated that a plea must be made with knowledge of “relevant circumstances and likely consequences”.
In the case sub judice, the question is whether or not a plea is voluntarily and knowingly made when the result is automatic. When the consequence (license suspension) is definite, immediate and automatic, the result is direct. See U.S. v. Brownlie, 915 F.2d 527 (9th Cir.1990). A plea may always be attacked as being involuntarily and unknowingly made and for fairness and judicial economy reviewed. Commonwealth v. Zorn, 397 Pa.Superior Ct. 231, 580 A.2d 8 (1990).
In this case, the licensee defendant admittedly entered his plea without the knowledge of the immediate, direct and automatic consequences of the suspension of his license.
The majority omits the essential test for the consequence of the plea being collateral or direct. Unquestionably, it is direct. King v. Dutton, 17 F.3d 151 (6th Cir.1994) (citing U.S. v. Campusano, 947 F.2d 1, 5 (1st Cir.1991), stated that the distinction between a direct and collateral consequence turns on whether the result flowing from the plea is *699definite, immediate, and automatic. See also Brownlie, 915 F.2d at 528 (definite, immediate, and automatic result is direct consequence).
The distinction between collateral and direct consequence was best recognized by Judge Aldisert in Berry v. United States, 412 F.2d 189, 192-93 (3rd Cir.1969) when he wrote:
But the circumstances here were not ordinary. The particular status of this defendant as a narcotics recidivist brought into mechanical operation a Congressional directive severely restricting the freedom of action of not only the sentencing judge but the entire apparatus of the Board of Parole. ...
[A] narcotics offender is faced with the unconditional loss of probation and parole. This loss becomes an inseparable ingredient of the punishment imposed....
When one enters a plea of guilty he should be told what is the worst to expect. At the plea he is entitled to no less — at sentence he should expect no more.
Under such circumstances, the knowledge of ineligibility for parole is as necessary to an understanding of the plea as is the knowledge of the maximum sentence possible. Failure to impart this information constituted a failure to explain to the appellant the consequences of his plea....
Because the license suspension is “civil” does not exclude it from being a direct consequence of the plea.1
The Commonwealth admits the suspension is automatic, definite, and immediate and the department has no discretion. Appellant’s brief, p. 9. Commonwealth v. Reagan, 348 Pa.Superior Ct. 589, 502 A.2d 702 (1985) reads:
When a defendant pleads guilty rather than proceeds to trial, however, the defendant must be advised of the recidivist statute prior to entering his guilty plea. There is no dispute that a plea entered without knowledge of not only the maximum penalty which could be imposed, but also the minimum penalty which must be imposed, would not be a valid plea.
Accordingly, I would affirm.

. Commonwealth v. Duffey, 536 Pa. 436, 639 A.2d 1174 (1994) did not utilize the test for collateral versus direct consequences, which I believe is a constitutional requirement for due process.